Citation Nr: 1505185	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death. 


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1967 to April 1969.  He died in December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2011, the appellant contacted the RO and requested a hearing before a Decision Review Officer (DRO).  In February 2013, she withdrew her DRO hearing request.  In June 2013, the appellant and her daughter appeared for a hearing conducted via video conference with the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In February 2005, the RO denied the appellant's application to reopen a previously denied claim of service connection for the cause of the Veteran's death.

2.  Evidence received since the February 2005 decision does not relate to unestablished facts necessary to substantiate a claim of service connection for the cause of the Veteran's death and does not raise a reasonable possibility of substantiating the underlying claim.



CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying the appellant's claim is final.  38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence received since February 2005 is not new and material.  38 U.S.C.A.         §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

In this case, an October 2010 letter advised the appellant of the evidence required to reopen a claim for service connection for the cause of the Veteran's death and informed the appellant of VA's duties for obtaining evidence.  The letter advised the appellant of the requirement of new and material evidence and explained the basis of the previous denial of the claim.  

In addition, the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  She was told it was her responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the appellant submitted evidence in connection with her claim, which indicates she knew of the need to provide VA with information and evidence to support her claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its duty to notify the appellant. 

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that a claimant has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the appellant of any evidence that could not be obtained.  The Board notes that the claims file contains service treatment records, service personnel records, and lay statements.

Generally, the duty to assist also includes obtaining a medical opinion when such is necessary to make a decision on the claim.  However, when the issue before VA is the question of reopening a previously decided claim, VA is not obligated to obtain a medical opinion until after new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  As explained below, new and material evidence has not been received.  Thus, the Board finds that VA has satisfied its duties to inform and assist the appellant. 

The appellant has not, and the record does not otherwise indicate, any additional existing evidence that is necessary for adjudication of the claim that has not been sought or obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim. Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  Where a claim is reconsidered and service connection granted, the effective date shall be the later of the date entitlement arose and the date VA received the previously decided claim.  38 C.F.R. § 3.156(c)(3).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2). 

Regarding the application to reopen the previously denied claim, a February 2005 rating decision was the last final denial.  The appellant was notified of the decision in a separate letter dated in February 2005 and did not express disagreement with that decision or perfect an appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Therefore, the RO's February 2005 denial of the claim is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The claim of service connection for the cause of the Veteran's death was previously denied because the evidence did not suggest that a disability that was incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  The death certificate reveals that the Veteran died in December 1991 at the age of 44.  The immediate cause of death was listed as refractory septic shock due to pneumonia.  At the time of his death, the Veteran was service connected for a left below-the-knee amputation, evaluated as 40 percent disabling; a healed wound of the left ring finger, evaluated as noncompensably disabling; and a left anterior thigh keloid scar, evaluated as noncompensably disabling.

At the time of the February 2005 RO decision, the evidence of record consisted of service treatment records for the Veteran's period of service, VA treatment records, post-service treatment records, statements by the appellant in support of her claim, and the Veteran's death certificate.  There was no medical evidence of record showing that a disability that was incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death, to include as due to his service-connected disabilities.  

The claim was denied in November 2010 because there was no evidence submitted showing that the conditions that caused the Veteran's death were caused by injury or disease that began during service.  The RO decision detailed that the claim was previously denied in the February 2005 rating decision because the evidence did not show that the cause of the Veteran's death was related to his military service.  

Additional evidence added to the claims file since the February 2005 decision, includes a December 16, 1991 treatment record from the Naval Hospital in Oakland, California, the transcript of the June 2013 Board videoconference hearing, and additional statements by the appellant in support of her claim.  The December 16, 1991 Naval Hospital treatment record merely notes that the Veteran was treated at that facility for septic shock (profound low blood pressure due to infection) and does not suggest that such was related to the Veteran's active duty service.  This is cumulative of what was previously known.

Most of the additionally received evidence is "new" in the sense that it was not previously before the RO at the time of the February 2005 denial.  However, despite the appellant's repeated assertions, the new evidence is not material, as the evidence does not suggest that the Veteran's cause of death was related to service, to include as due to his service-connected disabilities.  All of the evidence submitted since the February 2005 decision is cumulative or redundant of evidence previously considered in adjudicating the appellant's claim of service connection for the cause of the Veteran's death.  

In short, the Board finds that what was missing at the time of the prior final denial remains deficient, namely evidence that this Veteran's death was related to any illness that in turn was traceable to military service.  Consequently, the appellant's application to reopen her claim of entitlement to service connection for the Veteran's cause of death is denied.  


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


